DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 8 and 12, in the reply filed on 3/23/2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, because all of the instant claims are generic to all of the species.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“are provided” in each of the sentences should be deleted as being implied and not contributing to the conciseness of the Abstract. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  “sound, vibration” in line 2 of each claim should be amended to recite either –sound, and vibration—or –sound, or vibration--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite “live insects” in lines 4 and 5 of each claim, thereby rendering the claims indefinite because it is unclear as to whether the limitation is referring to the same live insects previously recited in line 3 of each claim, or to distinct live insects. For the same reasons, “live insects” of claims 7, 9, 17, and 19 render those claims indefinite.

Re Claims 5 and 15, it is unclear as to whether “insects” in line 2 of each claim is distinct from the “insects” and/or “live insects” both previously recited in claims 1 and 11, respectively.
Re Claim 11, it is unclear as to whether “healthy or mobile insects” and “less healthy or mobile insects,” both in the last line of the claim, are distinct from the “insects” and/or “live insects” both previously recited in the claim.
Claims 4, 6, 8, 10, 14, 16, 18, and 20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger, U.S. Patent Application Publication No. 2017/0042131 A1, in view of Chen et al., U.S. Patent Application Publication No. 2013/0081572 A1 (hereinafter Chen).
Re Claim 1, Unger teaches a system for harvesting insects (see, e.g., Abstract), the system comprising:
A tank (617 or 664; see figures 27, 28, and 32 and paragraphs [0157] and [0177]) for holding or growing insects or both (see id. and Abstract); and
A negative stimulus device (heat source, vibration element, mechanical agitator, and/or light source; see paragraphs [0173]-[0176]) for repelling live insects toward a first direction or point (see id. and figure 28; the negative stimulus device repels live insects from 617 to 612a);
Wherein the system separates live insects from dead insects. See figure 28 and paragraphs [0173]-[0177].
Unger does not expressly teach a positive stimulus device as claimed.
see, e.g., Abstract), teaches that it is known in the art to have the system comprise a negative stimulus device (repellent coating; or “restriction mechanism”) for repelling a live insect toward a first direction or point (see paragraphs [0021]-[0023]); and a positive stimulus device (attractant coating) for attracting the live insect toward a second direction or point. See paragraph [0023]; Chen teaches the negative and positive stimuli devices collaborating to repel and attract the live insect toward a detecting area 120.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Unger to have both a negative stimulus device and a positive stimulus device, the positive stimulus device for attracting the live insect toward a second direction or point, as taught by Chen, in order to aid in the effectiveness of the stimulus device for quickly and efficiently separating the live insects from frass, carcasses, and other detritus. See Unger at paragraphs [0173]-[0177]. Adding a positive stimulus device to Unger, as taught by Chen, provides the same functionality as the multiple negative stimulus devices of Unger, i.e., more stimulus devices to create a desired movement of the insects.
Re Claim 2, Unger as modified by Chen teaches a one-way valve or device (Unger slippery walls; see Unger at figure 28 and paragraphs [0159] and [0177]) that inhibits an insect from returning to the tank. See id.
Re Claim 3, Unger as modified by Chen teaches a slide or device (Unger slippery walls; see id.) that directs an insect toward a destination (Unger 612 or 616). See id.
See Unger at figures 28 and 32; Chen at figure 1 and paragraphs [0021]-[0023].
Re Claim 7, Unger as modified by Chen teaches that the system further comprises a destination box (Unger 612 or 616; see Unger at figures 28 and 32 and paragraphs [0171] and [0177]) for capturing live insects. See id.
Re Claim 8, Unger as modified by Chen teaches that the destination box is a product box (functional language that Unger as modified by Chen is capable of—Unger as modified by Chen teaches that the “destination box” is removable from the system to harvest the larvae for human or pet consumption) suitable for delivery to consumers. See id., noting that “suitable for delivery” does not specify a type of delivery, and encompasses the function taught by Unger as modified by Chen.
Re Claim 10, Unger as modified by Chen teaches that the negative stimulus device creates one or more of the following: light, sound, and/or vibration. See Unger at paragraphs [0173]-[0176].
Re Claim 11, Unger teaches a system for harvesting insects (see, e.g., Abstract), the system comprising:
A tank (617 or 664; see figures 27, 28, and 32 and paragraphs [0157] and [0177]) for holding or growing insects or both (see id. and Abstract); and
A negative stimulus device (heat source, vibration element, mechanical agitator, and/or light source; see paragraphs [0173]-[0176]) for repelling live insects toward a first direction or point (see id.
Wherein the system separates healthy or mobile insects from less healthy or mobile insects. See figure 28 and paragraphs [0173]-[0177].
Unger does not expressly teach a positive stimulus device as claimed.
Chen, similarly directed to a system for insects (see, e.g., Abstract), teaches that it is known in the art to have the system comprise a negative stimulus device (repellent coating; or “restriction mechanism”) for repelling a live insect toward a first direction or point (see paragraphs [0021]-[0023]); and a positive stimulus device (attractant coating) for attracting the live insect toward a second direction or point. See paragraph [0023]; Chen teaches the negative and positive stimuli devices collaborating to repel and attract the live insect toward a detecting area 120.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Unger to have both a negative stimulus device and a positive stimulus device, the positive stimulus device for attracting the live insect toward a second direction or point, as taught by Chen, in order to aid in the effectiveness of the stimulus device for quickly and efficiently separating the live insects from frass, carcasses, and other detritus. See Unger at paragraphs [0173]-[0177]. Adding a positive stimulus device to Unger, as taught by Chen, provides the same functionality as the multiple negative stimulus devices of Unger, i.e., more stimulus devices to create a desired movement of the insects.
Re Claim 12, Unger as modified by Chen teaches a one-way valve or device (Unger slippery walls; see Unger at figure 28 and paragraphs [0159] and [0177]) that inhibits an insect from returning to the tank. See id.
see id.) that directs an insect toward a destination (Unger 612 or 616). See id.
Re Claim 14, Unger as modified by Chen teaches that the first direction or point is the same as the second direction or point (Unger 612a). See Unger at figures 28 and 32; Chen at figure 1 and paragraphs [0021]-[0023].
Re Claim 17, Unger as modified by Chen teaches that the system further comprises a destination box (Unger 612 or 616; see Unger at figures 28 and 32 and paragraphs [0171] and [0177]) for capturing live insects. See id.
Re Claim 18, Unger as modified by Chen teaches that the destination box is a product box (functional language that Unger as modified by Chen is capable of—Unger as modified by Chen teaches that the “destination box” is removable from the system to harvest the larvae for human or pet consumption) suitable for delivery to consumers. See id., noting that “suitable for delivery” does not specify a type of delivery, and encompasses the function taught by Unger as modified by Chen.
Re Claim 20, Unger as modified by Chen teaches that the negative stimulus device creates one or more of the following: light, sound, and/or vibration. See Unger at paragraphs [0173]-[0176].
Claims 5, 6, 9, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger and Chen as applied to claims 1 and 11 above, and further in view of Hall et al., U.S. Patent Application Publication No. 2019/0387704 A1 (hereinafter Hall).

Hall, similarly directed to a system for harvesting insects (see, e.g., Abstract), the system comprising: a tank (3604 or 3200; see figures 32, 37, and 38 and paragraphs [0134] and [0172]) for holding or growing insects or both, wherein the system separates live insects from dead insects (see Abstract and paragraphs [0174]-[0176]); teaches that it is known in the art to have the system further comprise a camera or video camera (3206; see paragraph [0148]) for observing or counting insects or both. See paragraphs [0141]-[0143] and [0148]-[0151].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Unger as modified by Chen to have a camera or video camera for observing or counting insects or both, as taught by Hall, in order to allow a user to remotely monitor the insects for viability, efficient growth, and separation from dead insects and other debris.
Re Claims 6 and 16, Unger as modified by Chen does not expressly teach a computer as claimed.
Hall, similarly directed to a system for harvesting insects (see, e.g., Abstract), the system comprising: a tank (3604 or 3200; see figures 32, 37, and 38 and paragraphs [0134] and [0172]) for holding or growing insects or both, wherein the system separates live insects from dead insects (see Abstract and paragraphs [0174]-[0176]); teaches that it is known in the art to have the system further comprise a computer (see paragraphs [0139]-[0144] and [0149]-[0151]) for recording data on insect movement or behavior or both. See id.

Re Claims 9 and 19, Unger as modified by Chen teaches that the system further comprises a destination box (Unger 612 or 616; see Unger at figures 28 and 32 and paragraphs [0171] and [0177]), but does not expressly teach a sensor or scale as claimed.
Hall, similarly directed to a system for harvesting insects (see, e.g., Abstract), the system comprising: a tank (3604 or 3200; see figures 32, 37, and 38 and paragraphs [0134] and [0172]) for holding or growing insects or both, wherein the system separates live insects from dead insects (see Abstract and paragraphs [0174]-[0176]); teaches that it is known in the art to have the system further comprise a sensor or scale (in 3214; see paragraphs [0125], [0139]-[0143], and [0149]-[0151]) for counting, weighing or quantifying live insects in a destination box (3330). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the system of Unger as modified by Chen to comprise a sensor or scale for counting, weighing or quantifying live insects in a destination box, as taught by Hall, in order to notify a user when a desired quantity of insects are available for human or pet consumption. See Unger at paragraph [0171].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642